DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021, 05/26/2020, 01/29/2020, and 01/03/2020 have been considered by the examiner.

Status of the Claims
The response 05/06/2022 is acknowledged.
Claims 1-14 are pending.
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 05/06/2022 is acknowledged.
Claims 10-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.
Claims 1-9 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 2, “providing” should be changed to “provide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao, PNAS, 112, 16, 2015, JP 2011032220 A (Shibayama), Yoshino, EP 1714960 B1, and Oppenheimer, US 20090076014.

Jiao teaches a method for treating Alzheimer’s comprising administering edaravone orally (Jiao, e.g., Abstract). Jiao teaches orally administering 33.2 mg/kg/day to mice for nine months (Jiao, e.g., pg. 5228). This is an uninterrupted period of at least 10 days. Alzheimer’s disease is an oxidative stress-mediated neurodegenerative disorder according to the present application (see e.g., claim 7). 
Jiao teaches administration by injection or oral is effective (Jiao, e.g., Abstract). 
Bioavailability of oral edaravone was 38% of the i.v. delivery (Jiao, e.g., pg. 5228).
Jiao suggests oral edaravone effective for treating Alzheimer’s in humans, e.g., elderly people (Jiao, e.g., Abstract). 
 Jiao does not expressly teach a liquid aqueous solution comprising at least 85% water by weight and 0.5-3 mg/mL edaravone having a volume of at least 30mL.

JP 201103220 A1 (Shibayama) teaches liquid edaravone solutions for treating cerebrovascular disorders such as stroke (Shibayama, e.g., pg. 1, Background, paragraph 1). Liquid solutions contain edaravone in an amount of from 0.15-30 mg/mL (Shibayama, e.g., pg. 2, paragraph 3). Shibayama appears to teach liquid edaravone formulations comprising 30mg edaravone in water with a total volume of 20 mL (Shibayama, e.g., pg. 6, original document, Table 1). This is a concentration of 1.5 mg edaravone per mL which concentration is within the ranges recited in claims 1 and 3. This is a formulation containing about 92% water by weight (see formulation 1, Table 1, (30mg + 20 mg + 0.45mg + 135mg) / 2000mg x 100% (water to 20mL is ~ 2000mg)) The formulations of Shibayama do not appear to contain cyclodextrin so the liquid aqueous solutions of Shibayama appear to meet the limitations of claim 9. 
Oppenheimer teaches liquid formulations comprising water for injection were used for oral administration of drugs. See Oppenheimer, e.g., 0357. The teachings of Oppenheimer evidence that fact that one skilled in the art would have considered formulations for injection of a drug as formulations useful for oral administration for the same drug. Further, Oppenheimer suggests a volume of 100 ml as useful for oral administration. See Oppenheimer, e.g., 0357, formulation constituted with 100 mL of sterile water for injection.
It would have been obvious before the effective filing date of the presently claimed invention to practice a method for treating Alzheimer’s disease comprising orally administering edaravone to a patient in need thereof according to Jiao by orally administering a liquid aqueous formulation such as those known from Shibayama with a reasonable expectation of success. A liquid water solution formulation comprising edaravone and an amount of water within the claimed range was a known prior art formulation of the same drug used by Jiao for treating similar cerebrovascular diseases. This modification may be viewed as a substitution of one known edaravone formulation for another to achieve predictable results. The skilled artisan would have selected a volume in the claimed range with a reasonable expectation of success based on Oppenheimer teaching a volume of 100 mL useful for oral administration of liquid formulations. This modification would have only required optimizing the volume and the amount of edaravone in Shibayama’s water formulations for oral administration using routine methods. Since Jiao suggests oral administration of edaravone is effective to achieve a therapeutic level for treating Alzheimer’s and other related brain disorders, and since one skilled in the art would have considered liquid formulations comprising water for injection useful for oral administration as evident from Oppenheimer one skilled in the art would have had a reasonable expectation of successfully administering Shibayama’s aqueous liquid formulations orally to treat humans having Alzheimer’s and other related brain disorders.
The combined teachings of Jiao, Shibayama, and Oppenheimer do not expressly teach the daily dose of 40-120 mg edaravone. 
Yoshino teaches edaravone for ALS (Yoshino, e.g., 0013). Yoshino teaches administration routes for edaravone are not particularly limited, e.g., parenteral administration, intravenous administration, or oral administration are effective (Yoshino, e.g., 0029). Applicable to claims 1 and 5, Yoshino teaches daily doses may range from 15 to 240mg, e.g., 30-60mg, e.g., about 60mg/day (Yoshino, e.g., 0027). ALS is an oxidative stress mediated neurodegenerative disorder according to the present application, e.g., see claim 7. The daily dose of 40 -120 mg/day is within the range suggested in Yoshino for treating humans with edaravone. Yoshino teaches administering edaravone to humans continuously for 14 days which is within the range of at least 10 days as claimed (Yoshino, e.g., 0026).
It would have been obvious before the effective filing date of the presently claimed invention to practice a method for treating a subject having a neurodegenerative disorder such as ALS or Alzheimer’s as understood from Jiao, Shibayama, and Oppenheimer with a daily dose optimized in the range suggested by Yoshino with a reasonable expectation of success. Since Yoshino teaches daily doses for edaravone are effective for treating a neurodegenerative disorder in humans, the skilled artisan would been prompted by the teachings of Yoshino to start with a daily dose in this range continuously to treat ALS or Alzheimer’s disease with a liquid solution edaravone formulation with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Yoshino teaches the route of administration for edaravone is not particularly limited.
Accordingly, the subject matter of instant claims 1-7 and 9 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiao, PNAS, 112, 16, 2015, JP 2011032220 A (Shibayama), Yoshino, EP 1714960 B1, and Oppenheimer, US 20090076014 as applied to claims 1-7 and 9 above and further in view of Cheng, CN 100358520 C.
The combined teachings of Jiao, Shibayama, Yoshino, and Oppenheimer enumerated above apply here. The combined teachings of Jiao, Shibayama, Yoshino, and Oppenheimer teach a method according to claim 1, Shibayama teaches preparing a liquid formulation by adding edaravone and excipients to purified water and stirring until a solution has formed, but does not expressly teach the method further comprising preparing the liquid aqueous solution by mixing a dry particulate edaravone formulation comprising edaravone with aqueous liquid.
Cheng teaches edaravone powder comprising particles of edaravone, e.g., obtained by lyophilization, i.e., freeze-drying (Cheng, e.g., pg. 3/14, Summary of the Invention, paragraph 4). This powder is dissolved in water for administration (Cheng, e.g., claim 5). Cheng teaches edaravone in solid form is highly stable (Cheng, e.g., pg. 3/14, Summary of the Invention, paragraph 3) while aqueous solutions are less stable (Cheng, e.g., Background, paragraph 2). Thus, the powder form for reconstitution is better for storage stability (Cheng, e.g., pg. 3/14, Summary of the Invention, paragraph 6). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a method for treating neurodegenerative disease in a human as understood from the combined teachings of Jiao, Shibayama, Yoshino, and Oppenheimer by preparing the aqueous solution by mixing a dry particulate edaravone formulation with an aqueous liquid as suggested in Cheng with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the storage stability of the edaravone in the same way suggested by Cheng. The skilled artisan would have had a reasonable expectation of success since Cheng teaches this technique for improving administration of the same drug discussed by Jiao, Shibayama, and Yoshino. 
Accordingly, the subject matter of instant claim 8 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US Patent No. 10966960 B2 in view of Yoshino, EP 1714960 B1, Shibayama, JP 2011032220 A and Oppenheimer, US 20090076014. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference patent claims a method of administering edaravone to a subject in need thereof, comprising: (a) dispersing a pharmaceutical composition comprising edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one) into an aqueous liquid to produce a pharmaceutical liquid comprising at least 0.5 grams of the pharmaceutical composition and at least 0.3 g/l of edaravone, followed by (b) enterally administering the pharmaceutical liquid to a human patient in an amount providing a dose of 30-300 mg edaravone, the pharmaceutical composition comprising: (i) 2-50 wt. % of edaravone; and (ii) 3-50 wt. % of water soluble alkalizing agent; wherein the edaravone in the pharmaceutical composition fully dissolves in a solution when the composition is added to demineralized water of 25° C. in a concentration equivalent to an edaravone concentration of 1.4 g/l, and wherein the pH of the solution at 25° C. is at least 0.5 pH units higher than the pH of a solution having the same edaravone concentration and consisting exclusively of edaravone and demineralized water (claim 1). This method corresponds to the method steps recited by instant claims 1 and 8. Claims 19-20 recite indications including amyotrophic lateral sclerosis and Alzheimer’s disease which are oxidative stress mediated neurodegenerative disorders according to the presently claimed method. The amount of at least 0.3g/L is the same as at least 0.3mg/mL which range overlaps with and claimed 0.5-3mL.See also reference patent claims 15-16. 
The reference patent claims do not teach a daily dose of 40-120mg edaravone for an uninterrupted period of at least 10 days. 
Yoshino teaches methods for treating ALS comprising administering edaravone at a daily dose of about 15-240 mg/day (Yoshino, e.g., claim 3) and wherein edaravone is administered for an uninterrupted period of 14 days (Yoshino, e.g., 0048 and claim 2). Yoshino teaches the regimen is effective for treating ALS or symptoms caused by ALS and/or suppressing the progression thereof (Yoshino, e.g., 0013). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify methods claimed in the reference patent using the techniques known from Yoshino with a reasonable expectation of success. The skilled artisan would have been motivated to use the daily dose and dosing regimen known from Yoshino to treat ALS or symptoms caused by ALS and/or suppressing the progression thereof with a reasonable expectation of success. Since the reference patent claims methods for treating ALS with edaravone, the skilled artisan would have had a reasonable expectation of successfully using Yoshino’s daily dose and regimen to achieve an objective claimed by the reference patent. 
The reference patent claims combined with the teachings of Yoshino do not expressly teach the volume, i.e., at least 30 mL, administered or the limitation of the aqueous solution comprising at least 85% water. 
As enumerated above, Shibayama teaches liquid aqueous formulations of edaravone containing a water wt% in the presently claimed amount for administering edaravone when edaravone is present in the formulation in an amount required by the method claimed by the reference patent. While Shibayama does not teach a volume of at least 30mL, the teachings of Oppenheimer enumerated above suggests a volume of 100 mL as suitable for oral administration of liquid aqueous formulations. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a formulation as understood from the reference patent claims and Yoshino using the teachings of Shibayama and Oppenheimer with a reasonable expectation of success. Since the reference patent claims orally administering liquid water formulations of edaravone, wherein the formulation contains at least 0.3mg/mL edaravone, the skilled artisan would have looked to the prior art teachings of Shibayama for guidance regarding amounts of water which are effective to dissolve edaravone in the same mg/mL range. Similarly, since the reference patent claims orally administering a liquid aqueous formulation of edaravone, the skilled artisan would have looked to the prior art for guidance regarding total volumes typically used for oral administration as suggested in Oppenheimer. 
Accordingly, the subject matter of claims 1-9 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim(s) 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 4-5, and 7-19 of U.S. Application No. 16510518.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference application teaches a method of treating a neurodegenerative disease or a cerebrovascular disease in a human, the method comprising orally swallowing or gastrically administering to the human 40-250 mL of a liquid pharmaceutical composition comprising a monophasic aqueous solution of at least 75% water and 0.5-4mg/ml of non-complexed edaravone, wherein the liquid pharmaceutical composition is administered in a total amount that does not exceed 160 mg edaravone per day and in an amount providing 1-4mg edaravone per kg of bodyweight per day (claim 1). The method of the reference application includes a volume, edaravone concentration, and amount of water overlapping with the presently claimed method. Amyotrophic lateral sclerosis and Alzheimer’s disease are found in claim 16 which corresponds to the presently claimed oxidative stress mediated neurodegenerative disorders of the present claims. Once daily administration for at least two weeks is found in claim 17 which corresponds to the presently claimed uninterrupted period of at least 10 days. Daily dose of 80-160mg edaravone is found in claim 18. 1-3.5mg/kg edaravone per day is found in claim 19. These overlap with the presently claimed ranges for daily dose and amount of edaravone per day based on body weight. The daily dose overlaps with the range recited in claims 1 and 5. The reference application claims the method further comprising preparing the liquid pharmaceutical composition prior to administration by mixing a dry particulate edaravone formulation comprising edaravone with aqueous liquid corresponding to instant claim 8. Since the edaravone is non-complexed, the scope of the method claimed by the reference application excludes edaravone cyclodextrin inclusion complexes meeting the limitations of claim 9. 
The reference application claims a method having amounts overlapping with the presently claimed method. Although this is not anticipatory, the overlapping amounts indicate the skilled artisan would have considered the presently claimed methods to be an obvious variant of the methods claimed in the reference application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615